DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 recites the limitation "derives temporal-based insights" in lines 1-2.  This limitation is rendered unclear. Examiner does not understand what these “temporal-based insights” are. Examiner suggests pointing to a Figure (if available) or clarifying this limitation. Examiner will interpret this limitation as insights regarding the risk of developing sepsis and suggests amending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-66, 68-69, 71, 73, 77-91, and 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” (cited previously) in view of US 2016/0040233 Shi et al., hereinafter “Shi”.
Regarding claim 65, Ong discloses a system for monitoring a subject (Para 7), comprising: one or more sensors (Para 9 and Figure 34, elements 22), configured to acquire health data comprising a plurality of vital sign measurements of the subject (Para 9) over a period of time (Para 11 and 44); an electronic device (Para 157), comprising: an electronic display (Figure 4, element 432); a wireless transceiver (Para 60; communication occurs via Bluetooth); and one or more computer processors operatively coupled to the electronic display and the wireless transceiver (Para 60), wherein the one or more computer processors are individually or collectively programmed (60 and 82) to (i) receive the health data from the one or more sensors via the wireless transceiver (Para 60 and Figure 4, element 410), (ii) process the health data (Para 61) using a trained machine learning algorithm (Para 89, 169, and Figure 1) to generate an output indicative of a future clinical onset of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) and (iii) provide the output for display to the subject on the electronic display (Para 106).
Ong does not explicitly disclose a future clinical onset of sepsis of the subject with an area under receiver operating characteristic (AUROC) of at least about 0.65.
However, Shi discloses a system for advanced detection of sepsis (Abstract) and teaches a processor with an algorithm to determine results (Para 79) of a future clinical onset of sepsis of the subject (Para 17, 19, and 37) with an area under receiver operating characteristic (AUROC) of at least about 0.65 (Para 341, 346 and Tables 5, 8, and 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis with an AUROC estimate as taught by Shi, in the invention of Ong, in order to determine predictive performance accuracy and specificity (Shi; Para 346) and allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 66, Ong discloses the one or more sensors comprise an electrocardiogram ECG sensor (Para 9 and Figure 34 elements 22).
Regarding claim 68, Ong discloses the plurality of vital sign measurements (Para 75) comprises one or more of heart rate, heart rate variability, systolic blood pressure, diastolic blood pressure, respiratory rate, blood oxygen concentration (SpO2), carbon dioxide concentration in respiratory gases, a hormone level, sweat analysis, blood glucose, body temperature, impedance, conductivity, capacitance, resistivity, electromyography, galvanic skin response, neurological signals, and immunology markers (Para 75).
Regarding claim 69, Ong discloses the one or more computer processors (Para 7 and 60) are further programmed to store the acquired health data in a database (Para 5, 80, and 82).
Regarding claim 71, Ong discloses the one or more computer processors (Para 7 and 60) are further programmed to transmit an alert over a network to a health care provider of the subject based at least in part on the output (Para 60, 82, and 87).
Regarding claim 73, Ong discloses the trained machine learning algorithm (Para 230 and 248) comprises a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), or a gated recurrent unit (GRU) recurrent neural network (RNN) (Para 92).
Regarding claim 77, Ong discloses all the limitations of claim 65. 
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject at least 2 hours prior to an actual onset of the sepsis. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject at least 2 hours prior to an actual onset of the sepsis (Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis at least 2 hours before as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 78, Ong discloses all the limitations of claim 65. 
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject at least 4 hours prior to an actual onset of the sepsis. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject at least 4 hours prior to an actual onset of the sepsis (Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis at least 4 hours before as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 79, Ong discloses all the limitations of claim 65. 
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject at least 6 hours prior to an actual onset of the sepsis. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject at least 6 hours prior to an actual onset of the sepsis (Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis at least 6 hours before as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 80, Ong discloses all the limitations of claim 65. 
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject at least 8 hours prior to an actual onset of the sepsis. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject at least 8 hours prior to an actual onset of the sepsis (Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis at least 8 hours before as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 81, Ong discloses all the limitations of claim 65. 
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject at least 10 hours prior to an actual onset of the sepsis. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject at least 10 hours prior to an actual onset of the sepsis (Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis at least 10 hours before as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 82, Ong discloses the output is indicative of sepsis of the subject with a specificity of at least about 40% (Para 338).
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject with a specificity of at least about 40%. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject with a specificity of at least about 40% (Para 285).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis with a specific specificity as taught by Shi, in the invention of Ong, in order to achieve a useful degree of certainty/accuracy (Shi; Para 285).
Regarding claim 83, Ong discloses a method for monitoring a subject (Para 5), comprising: (a) receiving, via a wireless transceiver (Para 60; communication occurs via Bluetooth) of an electronic device (Para 157) health data comprising a plurality of vital sign measurements (Para 9) of the subject acquired using one or more sensors (Para 9 and Figure 34, elements 22) over a period of time (Para 11 and 44); (b) processing, using one or more computer processors of the electronic device (Para 60) the health data using a trained machine learning algorithm (Para 89) to generate an output indicative of a future onset of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) over the period of time at a sensitivity of at least about 80% (Para 338); and (c) providing the output for display on an electronic display (Para 106 and Figure 4, element 432).
Ong does not explicitly disclose a future clinical onset of sepsis of the subject with an area under receiver operating characteristic (AUROC) of at least about 0.65.
However, Shi discloses a system for advanced detection of sepsis (Abstract) and teaches a processor with an algorithm to determine results (Para 79) of a future clinical onset of sepsis of the subject (Para 17, 19, and 37) with an area under receiver operating characteristic (AUROC) of at least about 0.65 (Para 341, 346 and Tables 5, 8, and 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis with an AUROC estimate as taught by Shi, in the invention of Ong, in order to determine predictive performance accuracy and specificity (Shi; Para 346) and allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 84, Ong discloses a system for monitoring a subject (Para 7), comprising: a communications interface in network communication with an electronic device of a subject (Para 9 and 60), wherein the communication interface receives, from the electronic device, health data comprising a plurality of vital sign measurements of the subject (Para 9) acquired using one or more sensors (Para 9 and Figure 34, elements 22) over a period of time (Para 11 and 44); one or more computer processors operatively coupled to the communications interface (Para 60), wherein the one or more computer processors are individually or collectively programmed to (i) receive the health data via the communications interface (Para 60 and Figure 4, element 410), (ii) process the health data using a trained machine learning algorithm (Para 169 and Figure 1 and Para 61) to generate an output indicative of a future onset of sepsis of the subject (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression) (iii) direct the output to the electronic device via the communications interface (Para 106).
Ong does not explicitly disclose a future clinical onset of sepsis of the subject with an area under receiver operating characteristic (AUROC) of at least about 0.65.
However, Shi discloses a system for advanced detection of sepsis (Abstract) and teaches a processor with an algorithm to determine results (Para 79) of a future clinical onset of sepsis of the subject (Para 17, 19, and 37) with an area under receiver operating characteristic (AUROC) of at least about 0.65 (Para 341, 346 and Tables 5, 8, and 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis with an AUROC estimate as taught by Shi, in the invention of Ong, in order to determine predictive performance accuracy and specificity (Shi; Para 346) and allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 85, Ong discloses the output is indicative of sepsis of the subject with a specificity of at least about 75% (Para 338).
Ong does not disclose the output is indicative of the future clinical onset of sepsis of the subject with a specificity of at least about 75%. 
However, Shi teaches the output is indicative of the future clinical onset of sepsis (Para 93, 127, and 277-278) of the subject with a specificity of at least about 75% (Para 285).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis with a specific specificity as taught by Shi, in the invention of Ong, in order to achieve a useful degree of certainty/accuracy (Shi; Para 285).
Regarding claim 86, Ong discloses the one or more computer processors are individually or collectively programmed to further process the health data (Para 61, 82, 169, and Figure 1)
Ong does not disclose a second trained machine learning algorithm to generate a second output indicative of a time until the future clinical onset of sepsis of the subject.
However, Shi teaches a second trained machine learning algorithm (Para 272) to generate a second output indicative of a time until the future clinical onset of sepsis of the subject (Figure 4 and 19, the outputs are continued to be measured until 0 hours from sepsis).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of a future clinical onset of sepsis until time of onset of sepsis as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 87, Ong discloses the trained machine learning algorithm derives insights from the health data (Para 169 discloses that the risk score will be outputted. Para 142 discloses sepsis, look further down in the rejection to clarify the systems use for sepsis progression or regression; the insight is interpreted as the risk score of developing sepsis) comprising the plurality of vital sign measurements of the subject over the period of time (Para 9).
Regarding claim 88, Ong discloses the plurality of vital sign measurements comprises three or more of heart rate, heart rate variability, systolic blood pressure, diastolic blood pressure, respiratory rate, blood oxygen concentration (SpO2), carbon dioxide concentration in respiratory gases, a hormone level, sweat analysis, blood glucose, body temperature, impedance, conductivity, capacitance, resistivity, electromyography, galvanic skin response, neurological signals, and immunology markers (Para 75).
Regarding claim 89, Ong discloses the plurality of vital sign measurements comprises heart rate, respiratory rate, and body temperature (Para 75).
Regarding claim 90, Ong discloses the plurality of vital sign measurements further comprises two or more of systolic blood pressure, diastolic blood pressure, and blood oxygen concentration (SpO2) (Para 75 and 141).
Regarding claim 91, Ong discloses the trained machine learning algorithm (Para 230 and 248) comprises the neural network (Para 5 and Figure 1).
Regarding claim 97, Ong discloses determining a positive clinical indication of sepsis in the subject (Para 142, can evaluate sepsis).
Ong does not explicitly disclose determining a positive clinical indication of sepsis in the subject.
However, Shi teaches determining a positive clinical indication of sepsis in the subject (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of positive onset of sepsis as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).
Regarding claim 98, Ong discloses all the limitations of claim 97. 
Ong does not disclose the positive clinical indication of sepsis in the subject comprises identifying a suspicion of infection and a dysregulated host response to the infection.
However, Shi teaches the positive clinical indication of sepsis (Para 34) in the subject comprises identifying a suspicion of infection and a dysregulated host response to the infection (Para 19 and 113).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a determination of positive onset of sepsis as taught by Shi, in the invention of Ong, in order to allow a more effective therapeutic treatment with early detection (Shi; Para 3).

Claims 70 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” US 2016/0040233 Shi et al., hereinafter “Shi”, further in view of US 2012/0245439 Andre et al., hereinafter “Andre” (cited previously).
Regarding claim 70, Ong discloses the one or more computer processors (Para 7 and 60) are further programmed to present an alert on the electronic display based at least in part on the output (Para 143 and 82).
Even if Ong does not explicitly disclose an alert, Andre teaches displaying an alert based on the output (Para 103).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an alert as taught by Andre, in the invention of Ong, in order to notify the user of abnormal measurements (Andre; Para 103).
Regarding claim 76, Ong discloses all the limitations of claim 65.
Ong does not disclose the subject is being monitored for post- surgery complications, or (ii) the subject has received a treatment comprising a bone marrow transplant or an active chemotherapy, and the subject is being monitored for post-treatment complications.
However, Andre teaches the subject is being monitored for post- surgery complications, or (ii) the subject has received a treatment comprising a bone marrow transplant or an active chemotherapy, and the subject is being monitored for post-treatment complications (Para 238).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the device is used to monitor post treatment complications as taught by Andre, in the invention of Ong, in order to assess critical states (Andre; Para 238).

Claims 92-96 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0049403 Ong et al., hereinafter “Ong” in view of US 2016/0040233 Shi et al., hereinafter “Shi”, further in view of US 2017/0372199 Hakkani-Tur et al., hereinafter “Hakkani” (cited previously).
Regarding claim 92, Ong discloses the neural network (Para 5 and Figure 1).
Ong does not disclose a deep neural network. 
However, Hakkani discloses a processing device that can be used for medical data (abstract and Para 32) and teaches a deep neural network (Abstract and Para 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is a Deep neural network as taught by Hakkani, in order to enable multi-task deep learning where the data from multiple domains reinforce each other (Hakkani; Para 4).
Regarding claim 93, Ong discloses the trained algorithm (Para 169 and Figure 1).
Ong does not disclose a recurrent neural network (RNN).
However, Hakkani teaches a recurrent neural network (RNN) (Para 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is an RNN instead of ANN as taught by Hakkani, in order to apply mathematical models on the data collected (Hakkani; Para 26) and integrate three tasks in a single model (Hakkani; Para 18).
Regarding claim 94, Ong discloses the limitations of claim 93.
Ong does not disclose the recurrent neural network comprises a long short-term memory (LSTM) recurrent neural network (RNN).
However, Hakkani teaches the recurrent neural network comprises a long short-term memory (LSTM) recurrent neural network (RNN) (Para 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is an RNN-LSTM instead of ANN as taught by Hakkani, in order to estimate a complete semantic frame per query, and the joint multi-domain model enables multi-task deep learning where the data from multiple domains reinforce each other (Hakkani; Para 4).
Regarding claim 95, Ong discloses the limitations of claim 94.
Ong does not disclose the LSTM recurrent neural network comprises a plurality of sub-networks.
However, Hakkani teaches the LSTM recurrent neural network comprises a plurality of sub-networks (Para 11 and Figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the artificial intelligence used in Ong is a plurality of sub-networks of LSTM instead of ANN as taught by Hakkani, in order to estimate a complete semantic frame per query, and the joint multi-domain model enables multi-task deep learning where the data from multiple domains reinforce each other (Hakkani; Para 4).
Regarding claim 96, Ong discloses the limitations of claim 93. 
Ong does not disclose recurrent neural network comprises a gated recurrent unit (GRU) recurrent neural network.
However, Hakkani teaches recurrent neural network comprises a gated recurrent unit (GRU) recurrent neural network (Para 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that RNN network is a GRU as taught by Hakkani, in the invention of Ong, in order to estimate a complete semantic frame per query, and the joint multi-domain model enables multi-task deep learning where the data from multiple domains reinforce each other (Hakkani; Para 4).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792